 BROWN MARINE DRILLING COMPANY331tion which was not in the adopted agreement.We find, accordingly,that the parties have entered into a contract for a fixed term untilJanuary 13, 1958.Although this agreement contains broad midtermmodification provisions, it does not contain any provision permittingtermination prior to January 13, 1958,3 and the mere existence of pro-visions for modification does not render the contract vulnerable to anotherwise untimely petition, under well-established principles, asstated by the Board inWestern Electric Company,94 NLRB 54, atp. 56, that :Whether or not an exclusive bargaining contract contains a pro-vision for modification and regardless of the scope of such modi-fication provision if provided in the contract, the parties mayrenegotiate or modify any of the provisions of the contract duringits term, if done by mutual assent, without "opening up" the con-tract to an otherwise prematurely filed petition.As the petition herein was clearly untimely with respect to the fullterm of the contract between the Employer and the Intervenor, wefind that the contract is a bar to 'a present determination of repre-sentatives and we shall, therefore, dismiss the petition.4[The Board dismissed the petition.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.3 Cf.Ketehn,kan Pulp Company,115 NLRB 279,at 280-281;General Electric Company,108 NLRB 1290.4we find no merit in the Petitioner's contention that the contract is not a bar becausethe Intervenor has not been certified as the representative of the Employer's employees.Brown Marine Drilling CompanyandPiledrivers Local UnionNo.2375,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Petitioner.Case No. 21-RC-4529.Febru-ary 8,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Floyd C. Brewer,hearing officer.-The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer moves to dismiss the petition on the ground that itwill not effectuate the policies of the Act to assert jurisdiction in thiscase.1 The Employer's name appearsherein asamended at the hearing.International Union of OperatingEngineers,Local Union No. 12, AFL-CIO, intervenedat the hearingon the basis of an adequateshowing of interest.117 NLRB No. 43. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince about 1954, the Employer has been exclusively engaged at aman-made island in the city of Seal Beach,California,in drilling off-shore oil wells for Monterey Oil Company,hereinafter called Mon-terey.During the last 12 months,the Employer received about$340,000 from Monterey.The Employer makes all its purchases frompoints within California.Apparently,its gross purchases during thepast year did not exceed$500,000.Monterey has its principal place of business in Los Angeles, Cali-fornia.It is engaged in'several States in the production of crudeoil and crude oil products.It sells its products within the Stateswhere its rigs are located. In California,Monterey sells its entireproduction to Union Oil Company, a refining and marketing concern,by delivering oil from its tanks to the pipeline system of that company.There is undisputed testimony in the record that there are no inter-state pipelines in California.During the last fiscal year, Monterey did about$12,000,000 worthof business,about half of which was done in States other thanCalifornia.Established Board standards do not provide for assertion of juris-diction over the Employer.The Employer has no direct inflow oroutflow.As to indirect inflow,even if all the Employer's purchasesduring the past year be regarded as such inflow,they would still notbe sufficient to warrant assertion of jurisdiction.Nor do the Em-ployer's operations satisfy the Board's indirect outflow requirements.aThus, the only basis on which the Board might assert jurisdictionover the Employer would be the services which it performed forMonterey,a multistate enterprise.However, it does not appear thatMonterey'sCalifornia operations produced or handled goods andshipped such goods outside California,or performed services outsideCalifornia,valued at$50,000 or more.It is not sufficient for theassertion of jurisdiction over the Employer that the Board mightassert jurisdiction over Monterey,'where, as here,Monterey'sCali-fornia operations have no outflow.4As no basis appears on which toassert jurisdiction over the Employer,we find that it will not effec-tuate the policies of the Act to take such action.Accordingly, weshall grant the Employer'smotion to dismiss the petition.[The Board dismissed the petition.]MEMBER MURDOCK,dissenting :I dissent from my colleagues'refusal to assert jurisdiction over theEmployer.Such refusal ignores the very,real impact which a work2 Jonesboro Grain Drying Cooperative,110 NLRB 481 at 484;Whippany Motor Co ,Inc,115 NLRB 52.8Coca-Cola Bottling Company of New York,Inc,114 NLRB 1423.4Cf.New Jersey Poultry & Egg Cooperative Association,Inc.,114 NLRB 536 BROWN MARINE DRILLING COMPANY333.stoppage at the Employer's operations would exert on the movementof oil in interstate commerce, the free movement of which is a matterof vital national and international concern particularly at this timein view of the Middle East oil crisis.Moreover, the refusal to assertjurisdiction is not consistent with past decisions of the Board evenunder the restrictive 1954 jurisdictional standards.These indicatethat the indirect outflow standard is applicable to situations where,as here, an employer furnishes services or materials to enterprisesengaged in interstate commerce, even though such enterprises do not.ship goods directly outside the State in which the employer's servicesare performed.The Employer is engaged in drilling off-shore oil wells on a man-made island approximately 2 miles from Seal Beach, California, forMonterey Oil Company.During the last calendar year the Employerreceived from Monterey in excess of $340,000 for such services.Mon-terey is engaged principally in the production of crude oil,but it alsoproduces natural gas, casing head gasoline,and naptha oil. Itsprincipal place of business is in California,but it is a multistateenterprise which owns or leases oil-bearing properties in California,Texas,Wyoming, New Mexico, Louisiana,and Colorado.It is cur-rently producing crude oil,natural gas,casing head gasoline, andnaptha at both its California and Texas operations.Monterey'sWyoming properties are jointly owned with Ohio Oil Company, whichconducts the oil-producing operations for the joint owners.Montereyis also engaged in drilling operations on its Louisiana properties, al-though ithas not yet started actual production of oil there.Monterey'sgrossannual revenues exceed $12,000,000 of which approximately50 percent is derived from its operations outside the State ofCalifornia.Monterey sells the $6,000,000 worth of oil it produces in Californiato UnionOil Companyof California,a large producing and refiningenterprise which carries on its operations on an international scale.As willbe discussed in more detail later, it seems inevitable that sub-stantialquantitiesof the oil produced by Monterey in California leavethe State in the form of UnionOil Companyrefined gasoline.Mon-terey sells the oil it produces in Texas to Phillips Petroleum and toCities Service,both ofwhich areengaged in the transportation andsale of oil and oil products on a nationwide scale.On the basis of the above facts, my colleagues find that it would noteffectuate the policiesof the Act toassert jurisdiction over the Em-ployer, because theyassert that established Board standards do notprovide for taking jurisdiction.In their view the Employer's serv-ices to Monterey do not constitute indirect outflow within the meaningof the Board's jurisdictional standards because Monterey itself doesnot ship oil out of California where the Employer's services are per- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed.Under the majority's view, in order for services,such asthose furnished by the Employer to qualify as indirect outflow, theymust be furnished to an enterprise which ships goods outside the Statein which the services are furnished,regardless of the extent of theenterprise's activities in other States.Such an interpretation of theindirect outflow standard is inconsistent with decisions of the Board,which, under both the 1950 and the 1954 jurisdictional standards, havefound services furnished to interstate enterprises to be indirect outflowdespite the fact that the recipient of the services had no direct outflowfrom the State in which the services were performed.InHart Con-crete Products Co.,94 NLRB 1565, the Board in applying the indirectoutflow standards stated :Here, the Employer does furnish the requisite amount of materialsto construction concerns which concededly hold construction con-tracts totalling more than$1,000,000 with customers in Statesother than those in which they maintain their principal places ofbusiness.We conclude,therefore,under all the circumstances,that a disruption in the orderly labor relations between the presentEmployer and its employees would impede the flow of commerce,caused by the contractor's construction projects in various States,sufficiently to warrant the invocation of Board procedure.InDanspur Company, Inc.,114 NLRB 40, the Board continued thisconstruction of the indirect outflow standard,applying it to takejurisdiction of the Danspur Company because it rendered$200,000of service as an excavating subcontractor in Kentucky to the generalcontractor,Allen and Garcia,an Illinois corporation which met thestandards because it was performing a construction contract in excessof $50,000 in Kentucky.In neither case did the recipient of theservices of the employer involved ship any goods outside the Statein which theindirect outflow services were rendered.Such serviceswere deemed to be indirect outflow because they were performed forenterprises which themselves satisfied the direct outflow standard be-cause they in turn performed services valued in excess of $50,000 out-side the State in which their principal place of business was located.Only recently the Board applied the indirect outflow standard to as-sert jurisdiction over a Michigan employer which performed servicesinMichigan on materials shipped to it by a New Jersey enterprise,the materials thereafter remaining in the State of Michigan."Heretoo the enterprise receiving the services had no direct outflow outsidethe State in which the services were performed.In the instant case the Employer performs services for Montereywhich does produce goods valued far in excess of $50,000 outside thee BeeD(aste,ciaft Leather Co ,7-RC-3100,issued June 18, 1956Not repoited in paintedvolumes of Boaid Decisions and Orders BROWN MARINE DRILLING COMPANY335Stateof California even though Monterey may not ship goods outsidethe State of California. If, instead of producing goods outside theState of California, Monterey performedservicesfor others outsidethe State of California, my colleagues would necessarilyassert jurisdic-tion over the Employer under the principle of the cases discussedabove.No rational distinction can be shown between the impact oncommerce of an enterprisewhich, as in the instantcase, performs serv-icesfor' an enterprise which produces goods outside the State ofCalifornia, and 'one which performs suchservices for an enterprisewhich itself performs services outside the State of California.As theBoard would assert jurisdiction in the latter instance, it must logicallyalso assertjurisdiction in the former.Furthermore, if the majorityinsists upon an illogical distinction between these two categories, itshould remand to inquire into the value of the oil-well drilling ac-tivities thatMonterey is conducting in Louisiana.Almost surelythese would total more than $50,000. If Monterey had engaged theEmployer to perform such services, the Board would find the value ofthe services would constitute direct outflow of the Employer.Wouldthe fact that Monterey, whose principal place of business is in Cali-fornia, chooses to perform the operations itself, change the characterof the operations from direct outflow to something else?Of coursenot.Thus even under the theory applied by my colleagues, it wouldappear that on the basis of obtainable information jurisdiction couldbe asserted over the Employer.I fail to understand my colleagues' preoccupation with whether ornot Monterey itself makes shipments of crude oil from its Californiaoperations to points outside the State of California.Realisticallyour concern should be with whether a cessation of operations by theEmployer would interfere with the flow of oil from California.There can be little doubt that substantial quantities of Monterey'soil do move in interstate commerce.Monterey sells the $6,000,000worth of oil it produces in California to Union Oil Company of Cali-fornia.According to Moody's Industrial Manual, 1956,6 Union OilCompany of California is a mammoth enterprise engaged in allbranches of the oil business, from acquisition and development of oilland, production, purchase, refining, and sale of crude oil to the saleof petroleum products at wholesale and retail. Its products are dis-tributed principally in the Pacific Coast States, Arizona, Utah, Idaho,Montana, Nevada, Hawaii, Alaska, and Central and South America.It has marine terminals on the Pacific Coast and operates 7 ocean-going tankers and 500 tank cars for the shipment of crude oil andrefined oil products. It also operates several refineries, including alarge Los Angeles refinery with a daily capacity of 101,000 barrels, arefinery in San Francisco, and refineries in several smaller California6Page 2313 336DECISIONSOF NATIONALLABOR RELATIONS BOARDcities.Union Oil Company's sales are in excess of $377,000,000'' andtheBoard has repeatedly taken jurisdiction of its Californiarefineries.8It seems evident from the facts just recited that Monterey oil, eitherin the crude state or as Union Oil Company's refined product, movesinto interstate commerce.Specific data on this point would also beprocurable on a reopened hearing. It is thus apparent that theEmployer's oil-well drilling operations are intimately related to theflow of oil in interstate commerce.The intimate relationship betweenthe drilling of oil wells and the flow of oil in interstate commerce hasbeen recognized by the Supreme Court. InWarren-Bradshaw Co. v.Hall,317 U. S. 88, the Court said (p. 91) : "Oil is obtained only bypiercing the earth's surface; drilling a well is a necessary part of theproductive process to which it is intimately related." In finding thatemployees of an oil-well drilling company whose drilling stoppedshort of reaching oil were nevertheless within the coverage of theFair Labor Standards Act of 1938, the Supreme Court said: ". . . rec-ognition of the obvious requires us to hold that,at the very leastthey were engaged in a `process or occupation necessary to the produc-tion' of oil." It is further clear from a reading of that Supreme Courtdecision that the Court approves a realistic view of the flow of oilin interstate commerce, not allowing changes in title or processingfrom crude oil to refined gasoline before shipment out of a State todestroy the concept of a single movement in interstate commerce towhich oil drilling is intimately related.Thus the Court refers tothe evidence which supported a finding that oil produced from thewells drilled by the employer involved in that case ultimately found itsway into interstate commerce. It adverted,inter alia,to testimonyof Texas officials "that a large percentage of crude oil sent to refineriesin Texas thereafter passes out of the State in the form of refinedproducts," and stated :Petitioner, closely identified as it is with the business of oil pro-duction, cannot escape the impact of the Act by a transparentclaim of ignorance of the interstate character of the Texas oilindustry.I see no way in which the majority's conclusion that it would noteffectuate the policies of the Act to assert jurisdiction over the Em-ployer, can possibly be squared with the Supreme Court's recognitionof the interstate character of the oil industry, and of the intimate rela-tionship of oil-well drilling to the production of oil which ultimately7 Standard&Poor's Coiporation Records, T-Z, page 4497.8Union Oil Company of California,88 NLRB 937,96 NLRB 1016, 62 NLRB 1145 Thedecisions in the hilt tuo cases do not discuss the extent of the company's operationsThethud decision reveals that in 1945 the company annually shipped goods valued in excessof $35,000,000 to points outside California BROWN MARINE DRILLING COMPANY337moves in interstate commerce, by whomever shipped and whether inthe crude or refined state.A labor dispute among this Employer'semployees which interferes with drilling for Monterey and Monterey'sdelivery of crude oil to Union Oil Company for refining and out-of-State shipment, obviously disrupts the free flow of interstate com-merce in oil. Indeed my colleagues' refusal to take cognizance ofthe impact a labor dispute at the Employer's operations would exerton commerce, places this Board in an exceedingly anomalous position.At a time when the Federal Government is making a major effort tocounteract the serious consequences of the interruption of the move-ment of oil from the Middle East to Europe,by inter alia,increasingexports of oil from this country 0 even though domestic productionis insufficient to meet the needs of domestic users,10 the Board refusesto exercise its full powers to insure, insofar as it is able, that domesticproduction of oil will not be curtailed because of preventable labordisputes.Surely this Board has an obligation so to utilize its powersas to facilitate a program such as this.Nor can it plead impotence.Even if the majority is correct in asserting that "established Boardstandards"-do not provide for asserting jurisdiction here, then theobvious answer is to fill the gap and frame a realistic jurisdictionalstandard to cover cases of this kind.Before concluding I note that there remain other considerations,which, if not sufficient in and of themselves to compel assertion ofjurisdiction immediately, also indicate that the dismissal on jurisdic-tional grounds is, to say the least, premature; and that a remand formore information on these points is in order.The Board has recentlyremanded a case for more complete commerce data where the originalrecord was insufficient, deeming it the obligation of a hearing officerand itself to get complete data on the issue of whether a questionconcerning representation affecting commerce exists.llThe majoritydismisses the petition, because Monterey does not ship oil outsidethe State of California.However, the record reveals that Montereyalso produced natural gas, casing-head gasoline and naptha oil.Therecord does not reveal whether such products were sold in or out ofthe State of California.Monterey wholly owns a gasoline manufac-turing plant which is located in California.12 If Monterey sells in9 See The New York Times, November 20, 1955, page 30, for a report of Acting Secretaryof State Herbert Hoover's assurance that the United States Government would help meetEuropean oil needsSee also The New York Times Index, November 16-30, page 50,for references to numerous newspaper accounts of the effect on the United States oilindustry of the events in the Middle EastSee also The Washington Post, Janu.i,y 27,1956, page 1, col 6.10During 1955 imports of crude oil to the United States totaled 294,000,000 barrels, andimports of gas, oil, and fuel oil totaled 160,000,000 barrels.The World Almanac, 1957,page 711n Blythevtille Tool cC DieCo , 32-RC-934'a Standard & Poor's Corporation Records, L-O, page 7074423784-57-vol 117-23 338DECISIONSOF NATIONALLABOR RELATIONS BOARDexcessof $50,000 worth of gasoline, naptha oil, or natural gas, outsidethe State of California, then clearly, the indirect outflow standardrequires the assertion of jurisdiction over the Employer.Further-more the record reveals that the Employer, Brown Marine DrillingCompany, was organized in 1954 for the express purpose of performingoff-shore drilling operations.It is owned by its president, an indi-vidual named Brown, who is also president and majority stockholderof Brown Drilling Company, which confines its operations to on-shoredrilling operations.The Employer owns no drilling equipment ofitsown, but conducts its operations with equipment leased fromBrown Drilling Company.These facts strongly suggest that thetwo drilling companies constitute a single employer for jurisdictionalpurposes.If they do, it would be unnecessary to consider whetherMonterey Oil Company does or does not have any outflow from itsCalifornia operations, because Brown Drilling Company furnishesdrilling services to The Texas Company which company certainlymust have at least $50,000 direct outflow from California.13Even ifthe present record were deemed insufficient on which to base a findingthat the Employer and Brown Drilling Company constitute a singleemployer, rather than dismissing the petition, the Board shouldremand the case for a further hearing to develop complete evidenceon this point.14It isclearthatMonterey's representative, when testifying thatMonterey made no shipments outside the States in which itsrigs arelocated, did not consider the sale of crude oil from its Texas operations,which passed directly from Monterey's storage tanks to interstatepipelines of the interstate puchasers,as salesin interstate commerce;and further that he did not regard the shipments from the WyomingpropertiesMonterey jointly owns with Ohio Oil Company, as ship-ments attributable to Monterey.The former conclusion is not con-sistent with the Supreme Court decision in theWarren-Bradshawcase,and the latter conclusion is equally dubious. If upon further investi-gation the Board were satisfied that suchsalesdid constitute directoutflow 11 from Monterey's Texas and Wyoming operations it is ap-parent that the Board could exercise jurisdiction over Monterey's in-'s See for exampleThe Texas Company,93NLRB1358, 1373, where it is reported that ina 1-year period The Texas Company transported in excess of $200,000 worth of petroleumand petroleum products which it refined at plants in California,to points outside the Stateof California.1;Though the record does not make mention of it, Standard&Poor's Corporation Records,L-O, page 7074,states that Monterery and The Texas Company are the joint owners ofa 1,255 acre State lease on an island off Seal Beach, California. If this is the same islandon which Brown Marine Drilling Company conducts its drilling operations,then its serv-ices are performed for the benefit of The Texas Company as well as for Monterey, andjurisdiction over Brown Marine Drilling Company would be clear.35 Cf.Texas Construction Material Company,114 NLRB 378, where it was held thatdeliveries to interstate carriers constituted direct outflow. WM. R. WHITTAKER CO., LTD.339terstate operations on the basis of its combined direct outflow, whichundoubtedly exceeds $250,000.16 If jurisdiction can be asserted overMonterey on suchbasis,then the Employer's services to Monterey,would satisfy all the requirements for indirect outflow, i. e., they areperformedfor anenterprise over whom the Board wouldassert juris-diction on the basis of its direct outflow.The majority's attemptedcomparison of this case to theNew Jerseycase (see footnote 4 of themajority opinion) is poorly drawn. That case involved sales to unitsof a retail chain and the decision, that sales to units of multistate chainswill not be regarded as indirect outflow, unless the unit of the multi-state chain itself meets the Board's direct outflow standard, was clearlylimited to sales to retail enterprises.And with good reason. The re-tail standards, unlike the nonretail standards, do not provide for as-sertion of jurisdiction over a multistate enterprise on the basis of thetotal direct outflow of the enterprise.In summary then, I would first find that jurisdiction should beasserted because the Employer's operations satisfy the Board's indirectoutflow jurisdictional standard, for the reasons discussed in the firstpart of this opinion.However, in the absence of a majority in sup-port of that view, I think it is imperative that the Board remand theproceeding to develop complete evidence on the other possible basesfor the assertion of jurisdictionsuggestedabove.I think the Boardis under an obligation to so act in this matter, particularly in view ofthe program of the Federal Government concerningthe shortage of.oil in world commerce caused by the interruption of the movement ofoil from the Middle East. I know of no possible justificationfor refus-ing to take that action which is what this Board has done in other lessimportant cases where commerce data was incomplete and it appearedthat a reopened record with more complete information would permitthe assertion of jurisdiction.For the foregoing reasons, I dissent from the action taken by mycolleagues dismissing the petition in this case.16Monterey's glossrevenuesfromsuchoperations approximate$6,000,000Wm. R. Whittaker Co., Ltd.andInternational Union,Allied In-dustrialWorkers of America,AFL-CIO,Amalgamated Local.400, Petitioner.Case No. 21-RC-4408.February 8, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Hailey, hearing.117 NLRB No. 38.